Citation Nr: 1809378	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder. 

2.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1978 to October 1982. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2016. A copy of the hearing transcript is associated with the claims file. 

The appeal on the matter of service connection for a right knee disorder is reopened on the basis of new and material evidence.  The reopened claim is remanded to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part. 


FINDINGS OF FACT

1.   In a February 1983 unappealed rating decision, the RO denied service connection for a knee disorder.  

2.  Evidence submitted subsequent to the February 1983 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder. 



CONCLUSIONS OF LAW

1.  The February 1983 rating decision denying the claim for service connection for a knee disorder is final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

2.  New and material evidence has been submitted since the February 1983 rating decision to allow the reopening of this claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Claim on the Basis of New and Material Evidence

The Board has the jurisdictional responsibility to determine whether new and material evidence has been received to reopen a claim, irrespective of what the RO determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  If the Board finds that no such evidence has been offered, the analysis must end, and what the RO may have determined in this regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). 

 If, however, new and material evidence has been submitted since the prior final denial of the claim, then it must be reopened and the former disposition reconsidered.  38 U.S.C. § 5108.

In considering whether a claim should be reopened, the Board performs a two-step analysis. The first step is to determine whether the evidence secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C. § 5108.  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").    

In determining whether evidence is new and material, the credibility of the evidence is generally to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when determining whether the evidence is new and material.  It does not apply when determining the credibility and weight of the evidence as it relates to the merits of the reopened claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or assertions beyond the competence of the person making them).

In the present case, a prior rating decision in February 1983 denied service connection for a knee disorder and the Veteran did not appeal that decision.  The Veteran petitioned to reopen the claim in November 2010.  In a July 2011 rating decision, the RO reopened the claim and denied the claim on the merits.  Although the RO did decide to reopen the claim as noted above, the Board must make an independent determination, as to whether the claim can be reopened.  

Evidence of record prior to the February 1983 rating decision includes service treatment records and the Veteran's assertions.  Most pertinent to the claim is a service treatment record dated November 1981 which notes right knee strain.  

In the February 1983 rating decision, the RO denied service connection for right knee disability based on the Veteran not appearing for a scheduled VA examination.

Evidence of record subsequent to the February 1983 rating decision includes the Veteran's testimony about the likely presence of  treatment records  pertaining to continued knee problems when he was in the reserves.  The Veteran testified he went to the reserves after discharge from active duty.  The Veteran also testified to experiencing continuity of right knee symptomatology since service.  This evidence is not cumulative of the evidence already of record.  Also this evidence relates to an unestablished fact necessary to substantiate a claim (i.e., the presence of a current disability that may be related to service) and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly new and material evidence has been received and the claim has been reopened.   


ORDER

The petition to reopen the claim of service connection for a right knee disability is granted.  To this extent, the appeal is allowed.


REMAND

The claim has been reopened and additional development is required.  The Veteran asserts that there are outstanding right knee treatment records corresponding to the period when he was in the reserves after discharge from active duty.  A remand is necessary to obtain these records to help to adjudicate the claim.  A new VA examination is also necessary to establish the etiology of any current right knee disorder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and non-VA treatment records. 

2. Obtain the Veteran's service treatment records pertaining to his period of service in the reserves. 

3.  Following completion of the above, the Veteran should be scheduled for a VA medical examination from an examiner of appropriate medical expertise to determine the etiology of his right knee disorder.  The claims file should be made available to the examiner for review of the case.  The examiner is asked to review pertinent documents in the claims file and note that this case review took place. 

The examiner should consider and address the Veteran's testimony concerning treatment he received for right knee problems during active duty and reserve duty, as well as any pertinent service treatment records. 

The examiner is asked to provide an opinion as to whether it is at least likely as not (50 percent or greater probability) that the Veteran's right knee disability is of service onset or otherwise related to service. 

The examiner should provide a rationale for each opinion provided. 

4.  Then readudicate the claim on appeal.  If the matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


